387 U.S. 91 (1967)
GERBERDING
v.
TAHASH, WARDEN.
No. 1059, Misc.
Supreme Court of United States.
Decided May 15, 1967.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF MINNESOTA.
Petitioner pro se.
Douglas M. Head, Attorney General of Minnesota, William J. Hempel, Deputy Attorney General, and Gerard W. Snell, Acting Solicitor General, for respondent.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is reversed. Jackson v. Denno, 378 U.S. 368.